DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, line 3, claim limitation “rotor and stator” is not disclosed or described in applicant’s original disclose.  
	Regarding claim 9, line 3, claim limitation “rotor and stator” is not disclosed or described in applicant’s original disclose.  
	Regarding claim 20, line 2, claim limitation “rotor and stator” is not disclosed or described in applicant’s original disclose.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goren et al. (US 9,189,663).
The claimed invention reads on Goren et al. as follows:
Regarding claim 19, Goren et al. discloses a power tool device (fig. 2 number 16) comprising: a housing including a battery pack receiving portion fig. 2 number 20, fig. 7 and col. 5 lines 57 through col. 6 line 18), wherein the battery pack receiving portion includes: a terminal block including first terminals configured to make contact with second terminals of a battery pack (col. 5 lines 40-56), a connecting structure (latch 75) configured to secure the battery pack to the battery pack receiving portion (col. 6 lines 1-7), a battery pack facing surface  (opening within device tag 10 or housing 12 where the battery pack is inserted) (fig. 7) that includes at least two planar surfaces (side wall/grooves)  that face the battery pack when the battery pack is coupled to the battery pack receiving portion (fig. 7 number 10 and col. 6 lines 5-34), wherein the terminal block is associated with a first planar surface (top of battery 20) (fig. 7) of the at least two planar surfaces (fig. 7 number 20, 80 and 82) , and a compartment  (tag 10 or housing 12) (fig.  3 number 12) configured to receive a wireless communication controller (control unit 84) (col. 2 lines 54-64) including a wireless transceiver (transmit and receive wireless signals) (col. 2 lines 54-57) and a processor (microprocessor) (col. 6 lines 34-45, wherein the compartment (fig. 7 number 10 and 12) is associated with a second planar surface (fig. 7 number 14) of the at least two planar surfaces (top and bottom housing 12 or tag device 10)(fig. 7), wherein the compartment is inaccessible when the battery pack is coupled to the battery pack receiving portion (i.e. the housing 12 or tag device 10 is inserted or connected onto the power tool 16)(fig. 2), and the compartment is accessible (the housing 12 or device 10 is not inserted or connected to the power tool) when the battery pack is decoupled from the battery pack receiving portion (fig. 7).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648